DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
In Claim 16, please change “an first update request for updating a first data block …” to “a first update request for updating a first data block …”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,725,662. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite same set of limitations and same inventive concepts.
The following tables shows the claim mapping to the parent application.
Instant application
Parent patent
1
1
2
1

2
4
3
5
4
6
5
7
6
8
7
9
7
10
8
11
9
12
10
13
11
14
12
15
13
16
14
17
14
18
15
19
16
20
17



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzler et al. [US 2012/0173790] in view of Hsu et al. [US 2017/0169233] and in further view of Haas et al. [US 2016/0179410].
Claim 1 is rejected over Hetzler, Hsu and Haas.
Hetzler teaches, “A data updating method performed in a storage system having a plurality of storage nodes forming a redundant array of independent disks (RAID), comprising:” [Fig. 1] (Fig. 1 shows a storage system with plurality of disks in RAID configuration. A storage system runs a data update/write method.)
“receiving, by a management node of the storage system, a write request carrying to-be-written data, wherein a size of the to-be-written data is smaller than a stripe size of the RAID;” as “The storage system further includes a storage cache controller, coupled to the array controller, and comprises a block line manager that buffers write data to be cached for a write operation until the storage cache controller has accumulated an array band, and commits write 
“in response to the update indicator in the first update request, storing, by the first storage node, the update data chunk into a non-volatile memory (NVM) cache of the first storage node.” as “The storage cache controller receives storage commands from at least one host system. The storage cache controller determines for a write data storage command, whether to store write data in the storage cache and/or in the primary storage device;” [Abstract] (Based on the storage command [i.e., update indicator], it is decided whether to write caches data to the storage.)
Hetzler does not explicitly teach obtaining, by the management node, an update data chunk from the to-be-written data; sending, by the management node to a first storage node in the plurality of storage nodes,
a first update request for updating a first data block of a stripe in the RAID, the first data block being stored in the first storage node, the first update request comprising the update data chunk and an update indicator having a first value selected according to the size of the to-be-written data being smaller than the stripe size;
However, Hsu teaches “obtaining, by the management node, an update data chunk from the to-be-written data; sending, by the management node to a first storage node in the plurality of storage nodes,” as “The Write data may also be buffered in the file manager or stored in the cache 113 of the VM host until there is enough data to complete some minimum storage unit, such as (for example, in RAID-like systems) a full stripe, before the data is written to the pool, possibly including to one or more storage nodes that did not hold log data for the write.” [¶0053] 
Hetzler and Hsu are analogous arts because they teach RAID system with cache and writing data to RAID stripes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hetzler and Hsu before him/her, to modify the teachings of Hetzler to include the teachings of Hsu with the motivation of one other advantage of including the NVRAM module and exposing it to the hosts via an interface such as LOG is that the host can make the data "safe" by writing it to NVRAM on a storage node allowing quick acknowledgement and then leverage its computing resources for further and possibly delayed storage processing, for example, after enough data is batched to form a stripe, etc. [Hsu, ¶0052]
The combination of Hetzler and Hsu does not explicitly teach a first update request for updating a first data block of a stripe in the RAID, the first data block being stored in the first storage node, the first update request comprising the update data chunk and an update indicator having a first value selected according to the size of the to-be-written data being smaller than the stripe size;
However, Haas teaches, “a first update request for updating a first data block of a stripe in the RAID, the first data block being stored in the first storage node, the first update request comprising the update data chunk and an update indicator having a first value selected according to the size of the to-be-written data being smaller than the stripe size;” as “Once closed, data can no longer be written to this container. Typically a container is closed when it is full and then enters the destaging state. Occasionally, partially filled containers can be closed as 
Hetzler, Hsu and Haas are analogous arts because they teach RAID system with cache and writing data to RAID stripes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hetzler, Hsu and Haas before him/her, to modify the teachings of combination of Hetzler and Hsu to include the teachings of Haas with the motivation of efficiently avoids maintaining a high number of open containers to place data. For example, the usage of more than one open container for data placement makes sense in conjunction with heat segregation. [Haas, ¶0069]
Claim 1 is rejected over Hetzler, Hsu and Haas.
Hetzler does not explicitly teach sending, by the first storage node to a second storage node in the plurality of storage nodes, a backup request carrying the update data chunk for storing in the second storage node as a backup.
However, Hsu teaches “sending, by the first storage node to a second storage node in the plurality of storage nodes, a backup request carrying the update data chunk for storing in the second storage node as a backup.” as “In a DVA that uses a log-structured filesystem, a garbage collection module 522 may be included to perform conventional garbage collection functions including, in some embodiments, identifying data to be copied forward and, in some embodiments, copying such data into new stripes.” [¶0046] (Storage data may be copied [i.e., backed up] to a new stripe by storage command.)

Claim 8 is rejected over Hetzler, Hsu and Haas with the same rationale of rejection of Claim 1.
Claim 9 is rejected over Hetzler, Hsu and Haas with the same rationale of rejection of Claim 2.
Claim 16 is rejected over Hetzler, Hsu and Haas with the same rationale of rejection of Claim 1.
Claim 17 is rejected over Hetzler, Hsu and Haas with the same rationale of rejection of Claim 2.

Allowable Subject Matter
Claims 3-7, 10-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites: “wherein the NVM cache of the first storage node contains data representing a log chain of the first data block, the log chain comprises data nodes, each data node containing information regarding a data chunk to be written into the first data block in a corresponding data write event performed on the first data block,”
The prior arts on record do not appear to teach a log chain comprising data nodes, wherein each data node contains information regarding data chunk to be written in the first data block in a corresponding data write event performed on the first data block. Therefore, it is considered Claim 3 contains allowable subject matter. Claims 4-7 are dependent on Claim 3, therefore they are containing same allowable subject matter.

Claim 18 recites the same allowable limitation as Claim 3. Therefore, Claim 18 and it dependent claims 19-20 are considered to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MASUD K KHAN/            Primary Examiner, Art Unit 2132